Citation Nr: 0028133	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-10 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for intermittent 
explosive personality disorder (claimed as headaches and 
depression).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for patella femoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for patella femoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by: James W. Stanley, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from May 1982 to May 1992.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The RO notified the veteran and his attorney in July 2000 of 
a videoconference hearing before the Board to be held in the 
following month.  The attorney responded by withdrawing the 
hearing request.  Nonetheless, the veteran, but not his 
attorney, appeared for the scheduled hearing.  The veteran 
was unaware that his attorney had withdrawn the hearing 
request, and elected to proceed with the hearing without his 
attorney.

The veteran raised the issue regarding recoupment of military 
pay at the August 2000 personal hearing.  This is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current psychiatric disorder and injury or disease 
noted during the veteran's active service.  

2.  The medical records do not show a diagnosis of 
hypertension in service or within a year of service 
discharge.

3.  There is no competent evidence of record of a nexus 
between the veteran's current hypertension and any disease or 
injury during military service.

4.  The service-connected right knee disability is manifested 
primarily by complaints of pain with objective evidence of 
crepitance.

5.  The service-connected left knee disability is manifested 
primarily by complaints of pain with objective evidence of 
crepitance.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for intermittent 
explosive personality disorder.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for hypertension.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for an increased rating for patella femoral 
syndrome of the right knee are not met.  38 U.S.C.A. §§ 1131, 
1155, 5107 (West 1991); 38 C.F.R.  Part 4, including §§ 4.7, 
4.10, Diagnostic Code 5257 (1999).

4.  The criteria for an increased rating for patella femoral 
syndrome of the left knee are not met.  38 U.S.C.A. §§ 1131, 
1155, 5107 (West 1991); 38 C.F.R.  Part 4, including §§ 4.7, 
4.10, Diagnostic Code 5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded Claim 

The veteran maintains that his currently diagnosed 
hypertension and intermittent explosive personality disorder 
had their onset during military service.  The law provides 
that a veteran is entitled to service connection for a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, the Board must 
initially determine whether the veteran has submitted a well-
grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), for the 
reasons stated below, the record fails to establish that the 
veteran's claims are plausible.  The Board notes that where a 
claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claim form he completed, in its notice of rating 
decision and the statement of the case.  That discussion 
informed him of the types of evidence lacking, which he 
should submit for a well-grounded claim.  The Board has 
examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information, which would render his, claims 
plausible.  However, the Board finds no such information 
present. See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995). 

Finally, although the RO did not specifically state that it 
denied the veteran's claim for service connection for a 
psychiatric disorder on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
The U.S. Court of Appeals for Veterans Claims (hereinafter 
the Court), has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Therefore, the Board finds that it is not 
necessary to remand this matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim was well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.

II.  Psychiatric Disorder

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis -VA examination 
dated in January 1994 includes psychiatric diagnoses of 
intermittent explosive personality disorder, adjustment 
disorder with depressed mood, and simple phobia.  It should 
be noted that personality disorders are specifically 
precluded from being the subject of compensation benefits.  
See 38 C.F.R. § 3.303.  However, as the record contains other 
current psychiatric diagnoses, the requirement for the first 
element is met.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the veteran 
reports in an August 2000 personal hearing that he underwent 
anger management treatment in 1988 and 1989.  The service 
medical records show that in August 1985 the veteran was 
facing disciplinary actions due to tardiness at work.  He was 
tested for sleeping disorder; however, the examiner commented 
that the veteran did not fit the criteria for a diagnosis of 
a sleep disorder.  An October 1985 physician's summary 
include remarks that indicated that the veteran did not have 
a significant sleep problem.  Plus, he had nervousness due to 
the loss of sleep and financial problems.  

In April 1989, he underwent psychological testing and 
examination due to occupational problems including tardiness 
at work and temper control.  The Axis I diagnosis was 
occupational problem.  The Axis II diagnosis was deferred 
because there was insufficient evidence of a diagnosis of 
personality disorder.  It was suggested that problems with 
the veteran be handled administratively.  In July 1989, he 
underwent two counseling sessions for occupational problems.  
In March, April and August 1990, he underwent marital 
counseling.  The reported diagnoses for these counseling 
sessions all indicated that the veteran was within normal 
limits (psychiatric).  The clinical record also contains 
several references to headaches.  

The veteran's problem with presenting a well-grounded claim 
in regard to a chronic acquired psychiatric disorder arises 
with the third element.  The veteran has not provided any 
competent medical evidence of a nexus between current 
disability and disease or injury during service, as required 
by Caluza.  The medical evidence of record does not include 
any competent medical statements or opinions concerning a 
nexus for a chronic acquired psychiatric disorder and disease 
or injury during military service.  The only evidence of 
record that suggests a causal relationship between the 
veteran's claimed disorder and disease or injury in service 
is the veteran's statements.  However, the Board finds that 
his statements are not sufficient competent evidence to 
establish the etiology of his chronic acquired psychiatric 
disorder.  As referred to above, medical diagnoses involve 
questions that are beyond the range of common experience and 
common knowledge, and require the knowledge and experience of 
a trained physician.  Because the veteran has no expertise in 
medical matters, he is not competent to make a determination 
on the etiology of his chronic acquired psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the Board concludes that he has not met his burden of 
presenting a well-grounded claim for service connection for 
intermittent explosive personality disorder.  

III.  Hypertension

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis --VA outpatient 
records dated in March 1998 show a diagnosis of hypertension.  

The veteran's problem with presenting a well-grounded claim 
arises with the second and third elements.  Concerning the 
second element, evidence of inservice injury or disease, the 
service medical records show that the veteran had numerous 
blood pressure reading during service.  Hypertension is 
defined as persistently high arterial blood pressure.  
Various criteria have been suggested, ranging from 140 
millimeter of mercury (mm. Hg) systolic and 90-mm. Hg 
diastolic to as high as 200-mm. Hg systolic and 110-mm. Hg 
diastolic.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).  The record discloses incidences where 
elevated blood pressure readings were noted including 130/90 
(May 1983), 144/92 (June 1987), 130/90 (March 1991, 130/98 
and 130/90 (August 1991), and 138/111 (January 1992).  The 
record also shows that he received counseling regarding high 
cholesterol levels in December 1986 and June 1990.  Although 
the record contains inservice reading of isolated elevated 
blood pressure reading, the Board cannot ignore the fact that 
they do not contain any diagnoses of hypertension.  

Furthermore, there are no VA or private examination reports 
that include any medical statements or opinions concerning 
this nexus.  The only evidence of record that suggests a 
causal relationship between the veteran's hypertensive 
disability and service is the veteran's statements.  However, 
as noted these statements are not sufficient competent 
evidence to establish the etiology of his current 
hypertension.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Hypertension may be presumed to have been incurred in service 
if it is manifested to a degree of 10 percent or more during 
the first post service year.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.   In this case, the veteran's 
contentions are probative to the extent that they suggest a 
continuity of symptomatology from the veteran's military 
service.  38 C.F.R. § 3.303(b).  However, in this case, there 
is no evidence of complaints, treatment or diagnosis of 
hypertension during the first post service year.  In fact, 
the Board finds it significant that there is no evidence of 
medical treatment between 1992 and 1998.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  

According to the veteran's statements recorded in the August 
2000 personal hearing, he did not receive treatment for 
hypertension but was told by VA medical personnel that he 
indeed had hypertension and was given Tylenol.  Although the 
veteran indicates that medical personnel reported to him that 
he had hypertension, the Court in a similar factual scenario 
indicated that "hearsay medical evidence, transmitted by 
layperson, cannot be sufficient to render a claim well 
grounded."  See Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In fact, a review of the VA records do not show such 
an opinion by any VA medical personnel.  

Even if such statements were confirmed, that would not be 
evidence, in and of itself, of a nexus between the current 
hypertension and disease or injury in service.  Lay evidence 
of continuity of symptoms is not sufficient, and a medical 
nexus is needed.  See Savage v. Gober, 10 Vet. App. 488; 
Falzone v. Brown, 8 Vet. App. 398 (1995).  Competent medical 
evidence is needed to identify the extent of injury in 
service, as well as to show that the current clinical 
findings are related to some inservice complaint.  Unlike in 
Falzone, where visual observation by a lay person was 
sufficient to establish the existence of flat feet, 
hypertension is not a matter that is observable by a lay 
person.  Thus, a medical nexus between his current condition 
and his continued symptomatology is required to well ground 
that claim.  See Hodges v. West, 13 Vet. App. 287 (2000).  In 
view of the foregoing, I find that the veteran's claim for 
service connection for hypertension is not well grounded. 

IV.  Increased Rating

The appellant contends that the RO should have granted higher 
disability ratings for his bilateral knee disability as his 
disabilities are more severely disabling than currently 
evaluated.  Specifically, he claims that he has restricted 
knee motion and pain.  At his August 2000 personal hearing, 
the veteran indicated that his knees were weak.  They would 
sometimes give away when climbing stairs or making a sudden 
turn.  He stated that he fell at times.  He is unable to 
stand longer than fifteen minutes and has difficulty lifting 
his children.  He claims that he has been under constant 
medical care and has been taking medication continuously for 
his disability.  

The veteran's claims for increased rating for his 
service-connected disabilities are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), cf. Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of service-
connected disability.  The Board has reviewed the veteran's 
complete clinical history to comprehensively assess the level 
of disability during the relevant time period.  Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Service medical records relate that the veteran was treated 
for left knee strain in July 1988 after complaints of pain 
while running and playing basketball.  In May 1990, he was 
given Naprosyn for complaints of left knee pain.  In June 
1991, he received treatment for quadriceps femoris syndrome 
and left tibiale contusion.  An October 1991 orthopedic 
consultation summary shows a diagnostic assessment of patella 
femoral syndrome.  He underwent physical therapy in October 
and December 1991.  Based on inservice treatment and VA 
examination the RO granted service connection in September 
1993 for bilateral patella femoral pain syndrome and assigned 
a 10 percent evaluation for each knee, effective from May 
1992.  

The RO assigned the 10 percent disability evaluations under 
Diagnostic Code 5257, which refers to other impairment of the 
knee.  Under this diagnostic code, a 10 percent disability 
rating reflects slight recurrent subluxation or lateral 
instability.  Moderate recurrent subluxation or lateral 
instability is indicative of a 20 percent disability 
evaluation.  A 30 percent rating is for severe impairment.  
The veteran has been in receipt of the rating of 10 percent 
under this diagnostic code.  

At a VA examination in November 1997, the veteran complaints 
included intermittent knee instability, pain on sitting, 
popping and creaking.  On examination of the left knee, there 
was retropatellar grating on flexion and extension in the 
sitting position.  There was slight laxity on drawer's 
testing.  With the knee in slight flexion there was slight 
laxity to the medial and lateral ligaments structures.  In 
full extension and recurvatum, the knee became stable.  
Torsional testing was negative for locking and there was no 
effusion.  

Regarding the right knee, there was retropatellar grating.  
The drawer's test was negative.  Torsional test did not 
produce locking or signs of derangement.  There was no 
effusion.  The range of motion of both knees was 0 to 140 
degrees.  X-ray examination revealed increased sharpness in 
the right lateral tibiale spine or posterior spine, otherwise 
negative.  

The VA examination report dated in March 1999 reveals that 
the veteran reported that he was forced to walk sideways 
downstairs due to knee pain.  He complained of popping in 
both knees.  On examination, there was pain in both knees on 
full extension, particularly in the frontal aspect of the 
knee joint line posterior to the patellar tendon.  He stood 
with a 5-degree valgus stance.  He preferred to stand on the 
left because the right hurt more in complete extension.  Both 
knees showed a range of motion of 0 to 140 degrees.  The 
collateral ligaments were stable when locked into complete 
extension.  At complete extension the knees were in 
recurvatum.  The examiner indicated that there were soft end 
points to the cruciate.  The veteran had a 7-degree bow 
bilaterally, but was able to flex to an angle of 140 degrees 
from that position.  Active and passive motion of the knee 
joints on both sides produced mild retropatellar grating.  
There was no impingement in either knee.  Radiological 
examination revealed no pathological process.  The diagnosis 
included chondromalacia, patella, early or minimal and 
recurvatum trend, structural, right and left.  

Although there is evidence of instability, the Board is 
allowed to examine other disabilities arising from this 
disability.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case - scarring - warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  Although the veteran 
is not service connected for arthritis, a precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.   

Thus, in addition to considering whether increased 
evaluations are warranted for the veteran's bilateral knee 
disability under Diagnostic Code 5257, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under Diagnostic Codes 
5256, 5258, 5259, 5260, 5261, 5262, and 5263.  Not all of 
these diagnostic codes are appropriate for application in 
this case.  The veteran's bilateral knee disability cannot be 
rated under Diagnostic Code 5256, as there is no evidence of 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus.  Diagnostic Code 5262, for impairment of the 
tibia and fibula, and Diagnostic Code 5263, for genu 
recurvatum, are not applicable because it is neither 
contended nor shown by the evidence of record that any such 
manifestations are related to the service-connected knee 
disability at issue.  He cannot be rated under Diagnostic 
Code 5258, as his disability does not involve dislocated 
semilunar cartilage, or "locking."

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Diagnostic Code 5261 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, 20 percent where limited to 15 
degrees, 30 percent when limited to 20 degrees and 40 percent 
when limited to 30 degrees.  The normal range of motion of 
the knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II.  The most recent 
examination report shows that he was able to flex each knee 
to 140 degrees and extension was to 0 degrees.  Therefore, 
this would be noncompensable under DC 5260 and DC 5261.

In this instant case, the veteran is in receipt of a 10 
percent rating for each knee and evidently the RO decided 
that the veteran's disability equates to "slight" 
disability under 5257.  DC 5257 provides that recurrent 
subluxation or lateral instability is ratable at 10 percent 
when "slight," thus providing a minimum 10 percent rating for 
this condition.  In this case, the Board is not free to 
ignore the effects of pain caused by the veteran's bilateral 
knee disability.  The functional limitations due to pain must 
be accounted for in the disability evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered 
DeLuca and 38 C.F.R. §§ 4.10, 4.14, 4.40, and 4.45 in 
reaching its conclusion in this case.

Although the veteran is competent to report pain in his 
knees, these complaints of pain do not exceed the criteria 
for the current 10 percent ratings.  He has not identified 
instability or any functional limitation that would warrant a 
higher rating under any applicable rating criteria.  The 
record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his bilateral knee disability.  At the most recent VA 
examination, there was no evidence of limitation of motion, 
joint swelling, redness, tenderness or inflammation.  
Although the veteran reported that he experienced swelling, 
the medical evidence does not confirm this.  The record does 
not reflect that the veteran has alleged or shown evidence of 
deformity or atrophy of disuse as a result of his bilateral 
knee disabilities.  While the veteran has reported 
significant residuals, examination has not revealed edema, 
swelling, acute heat or other physical findings indicative of 
significant residuals.  

Taking into consideration the veteran's statements regarding 
pain and functional loss, I find that this bilateral 
disability equates to slight disability.  These findings do 
not approximate any applicable criteria for a higher rating.  
38 C.F.R. § 4.7.  Consequently, the preponderance of evidence 
is against the claims for higher ratings.  38 U.S.C.A. 
§ 5107(b).

V.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that either of the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

Concerning industrial impairment, the veteran reported at his 
personal hearing that he is now working with computers.  
Importantly, he also indicated that his knees presented no 
particular problems in this regard.  Further, he has not 
produced objective evidence that would indicate that his 
service-connected disabilities have interfered with his 
employment to such an extent that he is entitled to 
extraschedular consideration.  

Moreover, a review of the claims file does not show that this 
service-connected disorders have resulted in hospitalization.  
He has not been hospitalized or received extensive treatment 
for either of his disabilities.  Further, as noted above, the 
veteran had full range of motion of his knees.  There were no 
other symptoms reported that could be considered disabling.  
Neither his statements nor the medical records indicate that 
the veteran's disabilities warrant the assignment of 
extraschedular evaluations.


ORDER

Service connection for intermittent explosive personality 
disorder is denied.  

Service connection for hypertension is denied.  

An increased rating for patella femoral syndrome of the right 
knee is denied.

An increased rating for patella femoral syndrome of the left 
knee is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

